Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/236,222, filed on 4/21/2021 in which claims1-18 are presented for examination.
Status of Claims
	Claims 1-18 are pending, of which claims 1, 17, and 18 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
IDS
References cited in the IDS filed on 10/4/2021 and 10/17/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, 16-18 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Cotter et al. (US 2011/0060993 A1) hereinafter Cotter.
As to claim 1, Cotter teaches a computer-implemented method of obtaining a user input (see para. [0006], “An interactive video within a content hosting website may appear to be a complete GUI.”), comprising: 
providing access to one or more frames of pre-generated video content encoded in compressed video format (see para. [0006] “The interactive video may be a single, annotated video file…”; see also para. [0048] “When viewing the interactive video, a user may mouse over or otherwise activate, select or click any of the annotated areas of the video 175 as it plays within the user’s browser”); 
displaying to a user initial video content encoded in compressed video format, the initial video content being based on one or more frames of the pre-generated video content (see also para. [0048] “When viewing the interactive video, a user may mouse over or otherwise activate, select or click any of the annotated areas of the video 175 as it plays within the user’s browser”), and the initial video content representing a plurality of graphical elements for selection by a user (see para. [0006] “The interactive video may include both a static wrapper UI with interactive features including buttons”); 
detecting a first user interaction occurring in response to the displayed initial video content (see para. [0048] “When viewing the interactive video, a user may mouse over or otherwise activate, select or click any of the annotated areas of the video 175 as it plays within the user’s browser. Each annotated area becomes a hotspot for the interactive video, such that further information (i.e., video 176, images 178, text 182, and graphics 180) may be displayed as the interactive video 175 is played.”); 
determining a first graphical element selected by the user based on one or more properties of the detected first user interaction (see para. [0048] “…the corresponding text information within the annotated buttons may automatically update and replace the old information on the video 175.”); 
in response to the first user interaction, generating new video content encoded in compressed video format based on one or more frames of the pre-generated video content and the one or more properties of the first user interaction; and displaying the new video content to the user (see para. [0047] “A link to another video 176C may be added to the annotation, for example, a URL 182E to another interactive video 175 within the content hosting service 116. The URL 182E may also point to an external source, for example, a website for the publisher of the interactive video 175 (e.g., apartmenthomeliving.com) or other external source.”).

Claims 17 and 18 includes similar limitations as claim 1 and thus claims 17 and 18 are rejected under the same rationale as in claim 1.
As to claim 2, in view of claim 1, Cotter teaches wherein the first user interaction comprises at least one of: a swipe detected on a touchscreen; a press detected on a touchscreen; a press of a physical button or key; a mouse click; a mouse movement: a user gesture detected using a camera; and a user audio input detected using a microphone (see para. [0048] “[0048] Once all annotations are complete and published, the interactive video 175 is saved to the data warehouse 120 of the hosting service 116 and is ready for use. When viewing the interactive video, a user may "mouse over" or otherwise activate, select or click any of the annotated areas of the video 175 as it plays within the user's browser. Each annotated area becomes a "hotspot" for the interactive video, such that further information (i.e., video 176, images 178, text 182, and graphics 180) may be displayed as the interactive video 175 is played. The text, URLs, "highlights" and other functions as annotated by the producer may then be visible to the user as he or she watches the video. Thus, the user may view what appears to be a complete GUI that includes both a static "wrapper" UI with interactive features (buttons, links to internal and external information, dynamically updated text 182C, etc.), and a video portion within the website for the content hosting service 116. Yet, the interactive video 175 is merely a single, annotated video file that may include dynamic links to periodically updated and dynamically updated information, as described herein. For example, when the interactive video 175 is an apartment finding service, if a community updates the overview, floor plan prices, or other information within a database accessed by both the publisher 110 and the provider 112, the corresponding text information within the annotated buttons may automatically update and replace the old information on the video 175.”).
As to claim 4, in view of claim 1, Cotter teaches wherein determining the first graphical element selected by the user is further based on the displayed initial video content (see para. [0048] “When viewing the interactive video, a user may mouse over or otherwise activate, select or click any of the annotated areas of the video 175 as it plays within the user’s browser. Each annotated area becomes a hotspot for the interactive video, such that further information (i.e., video 176, images 178, text 182, and graphics 180) may be displayed as the interactive video 175 is played.”; It is noted that the button is selected by the user from the interactive content displayed.)
As to claim 6, in view of claim 1, Coter teaches wherein the pre-generated video content comprises the initial video content (see para. [0006] “The interactive video may be a single, annotated video file…”; e.g. video 176 included in the interactive content)
As to claim 7, in view of claim 1, Cotter teaches wherein the initial video content is generated from the pre- generated video content (see para. [0006] “The interactive video may be a single, annotated video file…”; e.g. video 176 included in the interactive content).

As to claim 16, in view of claim 1, Crotter teaches wherein the plurality of graphical elements include one or more of: a character, a number, a letter, a symbol, a punctuation mark, a sign, a menu item, a button, a list box items, a spinner option, a drop down list item, a scrollbar item, a text box item, a virtual keyboard key, a computer game graphic, and/or another graphic (see para. [0047] and [0048]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3, 5, 8-15 is/are rejected under 35 U.S.C. section 103 as being unpatentable over Cotter, in view of Dodge et al. (US 10,402,068 B1) hereinafter Dodge.
As to claim 3, in view of claim 1, Cotter does not explicitly teach but Dodge teaches wherein the one or more properties of the first user interaction are uniquely associated with the first graphical element (see col. 29, lines 17-48 “One way content may be enhanced is by generating a physics model for the content to introduce interactivity for the content that simulates the “physics,” e.g., physical processes, properties, manipulation or phenomena, of or applied to the item shown in the content. For ease of reference any one or combination of the foregoing may be referred to herein as a “physics property.” For example, when the content includes video content, a physics model may be generated to associate playback locations in the video content with interactions the content, which interactions simulate physical manipulation of the item shown in the content…The changes may be dynamic and in response to interactions detected with the access device displaying the content. For example, if a user slides her finger to the left while the 360 degree video of the item is being displayed so that the items appears to be rotating to the right, playback of the video content may be reversed so as to simulate spinning the item to the left, with the speed of the playback based on the magnitude of the swipe. For example, if the detected interaction is a slow, one centimeter swipe to the left, the video content may be displayed more slowly as to simulate a slow spin. In contrast, if a fast, swipe to the left across the entire screen is detected, the video content may be displayed more quickly so as to simulate more rapid spinning of the item.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to introduce interactivity characteristic of the user by generating a physics model for the content, as briefly described in col. 29, lines 17-21.
As to claim 5, in view of claim 4, Cotter does not explicitly teach but Dodge teaches “wherein the one or more properties of the first user interaction and the displayed initial video content are together uniquely associated with the first graphical element” (see col. 29, lines 17-48 “One way content may be enhanced is by generating a physics model for the content to introduce interactivity for the content that simulates the “physics,” e.g., physical processes, properties, manipulation or phenomena, of or applied to the item shown in the content. For ease of reference any one or combination of the foregoing may be referred to herein as a “physics property.” For example, when the content includes video content, a physics model may be generated to associate playback locations in the video content with interactions the content, which interactions simulate physical manipulation of the item shown in the content…The changes may be dynamic and in response to interactions detected with the access device displaying the content. For example, if a user slides her finger to the left while the 360 degree video of the item is being displayed so that the items appears to be rotating to the right, playback of the video content may be reversed so as to simulate spinning the item to the left, with the speed of the playback based on the magnitude of the swipe. For example, if the detected interaction is a slow, one centimeter swipe to the left, the video content may be displayed more slowly as to simulate a slow spin. In contrast, if a fast, swipe to the left across the entire screen is detected, the video content may be displayed more quickly so as to simulate more rapid spinning of the item.”; It is noted that the original set up of the initial interactive content from left to right is such that user’s swipe to the left in a certain speed causes the content to be reversed in proportion to the swipe speed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to introduce interactivity characteristic of the user by generating a physics model for the content, as briefly described in col. 29, lines 17-21.
As to claim 8, in view of claim 7, Cotter does not explicitly teach but Dodge teaches wherein generating the initial video content comprises generating motion compensated frames from one or more frames of the pre-generated video content  (see col. 29, lines 17-48 “One way content may be enhanced is by generating a physics model for the content to introduce interactivity for the content that simulates the “physics,” e.g., physical processes, properties, manipulation or phenomena, of or applied to the item shown in the content. For ease of reference any one or combination of the foregoing may be referred to herein as a “physics property.” For example, when the content includes video content, a physics model may be generated to associate playback locations in the video content with interactions the content, which interactions simulate physical manipulation of the item shown in the content.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to introduce interactivity characteristic of the user by generating a physics model for the content, as briefly described in col. 29, lines 17-21.
As to claim 9, in view of claim 8, Cotter does not explicitly teach but Dodge teaches wherein generating the motion compensated frames comprises generating pixel areas encoded using motion vectors that reference pixel areas from one or more frames of the pre-generated video content (see col. 27 lines 1-28 “Feature or optical flow detection may include identifying motion vectors between two images. The vectors may be represented on a map of the image relative to the location where the motion is detected. A first flow map 1102 showing the motion detected between image 1004 and 1006 is shown in FIG. 11. A second flow map 1104 showing the motion detected between image 1006 and 1008 is also shown in FIG. 11. One or more flow maps may be used to detect the location and/or direction of movement within the enhanced content. Although FIG. 11 shows maps for images in sequence, it may be desirable to map motion from between the first image and the last image in the series. While this map may not provide incremental details between intervening images, using only the first and the last images can provide a computational efficiency that may be desirable in resource constrained operational environments..”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to achieve feature flow detection by identifying motion vectors between two images.
As to claim 10, in view of claim 9, Crotter does not explicitly but Dodge teaches wherein the motion vectors depend on the one or more properties of the first user interaction (see col. 29, lines 17-48 “One way content may be enhanced is by generating a physics model for the content to introduce interactivity for the content that simulates the “physics,” e.g., physical processes, properties, manipulation or phenomena, of or applied to the item shown in the content. For ease of reference any one or combination of the foregoing may be referred to herein as a “physics property.” For example, when the content includes video content, a physics model may be generated to associate playback locations in the video content with interactions the content, which interactions simulate physical manipulation of the item shown in the content. …The changes may be dynamic and in response to interactions detected with the access device displaying the content. For example, if a user slides her finger to the left while the 360 degree video of the item is being displayed so that the items appears to be rotating to the right, playback of the video content may be reversed so as to simulate spinning the item to the left, with the speed of the playback based on the magnitude of the swipe. For example, if the detected interaction is a slow, one centimeter swipe to the left, the video content may be displayed more slowly as to simulate a slow spin. In contrast, if a fast, swipe to the left across the entire screen is detected, the video content may be displayed more quickly so as to simulate more rapid spinning of the item.”; It is noted that the original set up of the initial interactive content from left to right is such that user’s swipe to the left in a certain speed causes the content to be reversed in proportion to the swipe speed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to introduce interactivity characteristic of the user by generating a physics model for the content, as briefly described in col. 29, lines 17-21.
As to claim 11, in view of claim 1, Crotter does not explicitly teach but Dodge teaches wherein the pre-generated video content is encrypted (see col. 41, lines 6-20, “For example, the catalog system 110 may receive a request from the access device 200. As part of generating a response to the request, the catalog system 110 may transmit a request for a physics model for an item shown in enhanced content stored in the item data store 126. The catalog system 110 may receive the physics model or information for retrieving the physics model and provide this to the access device 200. In some implementations, the request for the physics model may indicate the delivery of the physics model from the content enhancement engine 1700 to the access device 200. In such implementations, transmission details (e.g., IP address, protocol, security token, authentication information, encryption, etc.) may be provided in the request from the catalog system 110 to specify how and where the physics model should be delivered. In some implementations, the access device detector 1225 may provide the functional characteristics detected for the access device as an output.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to introduce interactivity characteristic of the user by generating and securely delivering a physics model for the content via a network.
As to claim 12, in view of claim 1, Crotter does not explicitly teach but Dodge teaches “wherein the new video content is not encrypted” (see col. 41, lines 6-20, “For example, the catalog system 110 may receive a request from the access device 200. As part of generating a response to the request, the catalog system 110 may transmit a request for a physics model for an item shown in enhanced content stored in the item data store 126. The catalog system 110 may receive the physics model or information for retrieving the physics model and provide this to the access device 200. In some implementations, the request for the physics model may indicate the delivery of the physics model from the content enhancement engine 1700 to the access device 200. In such implementations, transmission details (e.g., IP address, protocol, security token, authentication information, encryption, etc.) may be provided in the request from the catalog system 110 to specify how and where the physics model should be delivered. In some implementations, the access device detector 1225 may provide the functional characteristics detected for the access device as an output.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to introduce interactivity characteristic of the user by generating and delivering a physics model for the content via a network..
As to claim 13, in view of claim 1, Crotter does not explicitly teach but Dodge teaches wherein the initial video content represents a keyboard comprising the plurality of graphical elements (see col. 6, lines 1-13, “The access device 200 may be configured to provide a display 400 of content received from the catalog system 110 or from the content enhancement engine 1700. In some implementations, the display 400 may be an interactive display such as a touchscreen or a display coupled with an input device such as a mouse, keyboard, stylus, or the like. In such implementations, the display 400 may also detect interactions at one or more points on the display 400.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to enhance the display of interactive content with touchscreen with an input device such as keyboard, mouse.

As to claim 14, in view of claim 1, Crotter does not explicitly teach but Dodge teaches wherein the initial video content represents a wheel of graphical elements comprising the plurality of graphical elements (see col. 6, lines 1-13, “The access device 200 may be configured to provide a display 400 of content received from the catalog system 110 or from the content enhancement engine 1700. In some implementations, the display 400 may be an interactive display such as a touchscreen or a display coupled with an input device such as a mouse, keyboard, stylus, or the like. In such implementations, the display 400 may also detect interactions at one or more points on the display 400.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to enhance the display of interactive content with touchscreen with an input device such as keyboard, mouse.
As to claim 15, in view of claim 14, Crotter does not explicitly teach but Dodge teaches “wherein the wheel is rotating in the initial video content” (see col. 6, lines 1-13, “The access device 200 may be configured to provide a display 400 of content received from the catalog system 110 or from the content enhancement engine 1700. In some implementations, the display 400 may be an interactive display such as a touchscreen or a display coupled with an input device such as a mouse, keyboard, stylus, or the like. In such implementations, the display 400 may also detect interactions at one or more points on the display 400.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cotter and Dodge before him or her, to modify the scheme of Cotter by including the Dodge’s enhancing the interactive content. The suggestion/motivation for doing so would have been to enhance the display of interactive content with touchscreen with an input element such as keyboard, mouse, dropdown menu or modified form of dropdown menu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497